DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 29-35, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20150352728 A1, December 10, 2015).
Regarding claim 21, Want teaches a flexible surgical instrument, comprising: 
a distal structural body (comprising, e.g., 1, 18, Fig. 10) comprising at least one distal structural segment, the at least one distal structural segment comprising a distal fixing disk (e.g., 4, Fig. 1) and structural backbones (e.g., 6, Fig. 1); 
a proximal structural body (e.g., 3, Fig. 10)  comprising at least one proximal structural segment, the at least one proximal structural segment comprising a proximal fixing disk (e.g., 11, Fig. 10), and structural backbones (e.g., 6, Fig. 1), the structural backbones of the distal structural segment being securely connected to or the same as corresponding structural backbones of the proximal structural segment; and 
a driving unit comprising (e.g., 19, Fig. 1): a driving segment comprising a driving segment fixing disk (e.g., 24, Fig. 10) nested with the proximal fixing disk and operable to tum the at least one proximal structural segment; a driving segment structural backbone (e.g., 20, Fig. 11A) connected to the driving segment; and a structural backbone driving mechanism operable to drive the driving segment structural backbone to tum the driving segment.  See Figs. 1, 10 and associated text.
Regarding claims 22-24, 29-35, and 40, Want teaches a flexible surgical instrument, wherein the driving segment comprises a driving segment spacing disk (e.g., 23, Fig. 10), and the driving segment structural backbone passes through the driving segment spacing disk and comprises a first end and a second end fixed to the driving segment fixing disk (as recited in claim 22); wherein the driving segment comprises a driving segment base plate (e.g., 23, Fig. 10), and the driving segment structural backbone passes through the driving segment base plate and comprises a first end and a second end fixed to the driving segment fixing disk (as recited in claim 23); wherein the driving segment further comprises a first structural backbone guide channel connected to the driving segment base plate, and the driving segment structural backbone passes through the first structural backbone guide channel (const4ued as fixation or connection holes) (as recited in claim 24); wherein a proximal end of the structural backbone of the at least one proximal structural segment is securely connected to the proximal fixing disk, and a distal end of the structural backbone of the at least one distal structural segment is securely connected to the distal fixing disk\ (as recited in claim 29); wherein: the at least one proximal structural segment further comprises a proximal spacing disk, the structural backbone of the at least one proximal structural segment passing through the proximal spacing disk; and the at least one distal structural segment further comprises a distal spacing disk, the structural backbone of the at least one distal structural segment passing through the distal spacing disk (as recited in claim 30); wherein: a distal structural body comprises a plurality of the distal structural segments or a proximal structural body comprises a plurality of the proximal structural segments, the structural backbones of a preceding distal structural segment or proximal structural segment comprise elastic elongated tubes (e.g., [0017], [0027]), the structural backbones of a next distal structural segment or proximal structural segment are able to pass through the elastic elongated tubes or directly pass through structural backbone passage holes in the distal spacing disk or in the proximal spacing disk, respectively (as recited in claim 31); wherein the at least one distal structural segment comprises a bellows (e.g., [0042]), and the segment structural backbones of the at least one distal structural segment pass through the bellows (as recited in claim 32); wherein the at least one distal structural segment comprises: a first bellows and a second bellows, and the segment structural backbones of the at least one distal structural segment pass through the first and second bellows; and a bellows connection plate securely connected between the first bellows and the second bellows (as recited in claim 33); further comprising: a middle connecting body (e.g., [0077], [0084]) comprising: a first fixing end plate; and second structural backbone guide channels, and the at least one proximal structural segment comprises a proximal base disk; proximal ends of the second structural backbone guide channels are fixedly connected to the proximal base disk, and distal ends of the second structural backbone guide channels are fixedly connected to the first fixing end plate, and the structural backbones of the at least one distal structural segment pass through the second structural backbone guide channels and distal ends of the structural backbones of the at least one distal structural segment are securely connected to the distal fixing disk (as recited in claim 34); further comprising: a surgical end effector disposed at a distal end of the distal structural body; and an actuation wire passing through the distal structural body, and the actuation wire comprising a proximal end securely connected to a transmission mechanism and a distal end securely connected to the surgical end effector (as recited in claim 35); a flexible surgical instrument system, comprising: a flexible surgical instrument, comprising: a distal structural body comprising at least one distal structural segment, the at least one distal structural segment comprising a distal fixing disk and structural backbones; a proximal structural body comprising at least one proximal structural segment, the at least one proximal structural segment comprising a proximal fixing disk, and structural backbones, the structural backbones of the distal structural segment being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment; and a driving unit comprising: a driving segment comprising a driving segment fixing disk nested with the proximal fixing disk and operable to tum the at least one proximal structural segment; a driving segment structural backbone connected to the driving segment; and a structural backbone driving mechanism operable to drive the driving segment structural backbone to tum the driving segment; a structural backbone driving motor operable to drive the structural backbone driving mechanism; and at least one robotic arm connected to the flexible surgical instrument (as recited in claim 40).  See Figs. 1, 10, 11, 12 and associated text.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 21, and further in view of Madhani et al. (US 5792135 A, August 11, 1998) (hereinafter “Madhani”).
Regarding claims 26-28, Wang does not expressly teach the recited limitations in the claims at issue.  Madhani teaches a method for frictionally driving cables.  See, e.g., Fig. 7b and associated text. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Madhani with the invention taught by Wang such that wherein the structural backbone driving mechanism comprises: a gear-pulley transmission mechanism connected to the driving segment structural backbone and operable to convert a first rotary motion into opposite linear motions of a first end and a second end of the driving segment structural backbone (as recited in claim 26); wherein the pulley-gear transmission mechanism comprises: a driving gear to transmit the first rotary motion; a first pulley-gear assembly comprising: a first gear meshing with the driving gear; and a first pulley coaxially and fixedly connected to the first gear, and the driving segment structural backbone is in a frictionally connection with circumferential side of the first pulley (as recited in claim 27); wherein the pulley-gear transmission mechanism comprises: a second pulley-gear assembly comprising: a second gear meshing with the first gear; and a second pulley coaxially and fixedly connected to the second gear; and a third pulley-gear assembly comprising: a third gear meshing with the first gear; and a third pulley coaxially and fixedly connected to the third gear, and the first pulley, the second pulley, and the third pulley are disposed at opposing sides of the driving segment structural backbone, and the driving segment structural backbone is in a frictionally connection with circumferential side of the second pulley, the first pulley, and the third pulley (as recited in claim 28) in order to further prevent slippage of the backbone cable by increasing the friction between the cable and the pulleys.  

Allowable Subject Matter
Claims 25 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of a flexible surgical instrument comprising the recited elements in cooperation, further comprising a feedback structural backbone connected to the driving segment fixing disk; and a potentiometer to record length change of the feedback structural backbone (as recited in claim 25); a guide block disposed between the distal structural body and the proximal structural body; and a connection block slidably passing through the guide block, and the proximal end of the actuation wire is securely connected to the connection block (as recited in claim 36).
For these reasons the claims are believed to be allowable over the art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26-35, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16329744 (reference application).  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention..  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-24, 26-35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11173002 B2 and claims 1-19 of U.S. Patent No. 11191425 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792